DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,349/158. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of patent application encompassing claim 1 of the present application disclosing a vehicular battery control device that controls an electric storage amount of an auxiliary battery or an automatic driving backup battery as which a lithium-ion battery is employed, comprising: a determination unit configured to determine, based on a temperature of the battery, whether or not the electric storage amount of the battery assumes a first state where lithium metal is precipitated by charging the battery with a predetermined amount of electric power; a prediction unit configured to predict, based on a running state of a vehicle, whether or not a charge current will flow from a vehicle instrument to the battery in a predetermined first time, the charge current corresponding to charge with the predetermined amount of electric power, and the vehicle instrument being connected to the battery; and a control unit configured to reduce the electric storage amount of the battery until the electric storage amount of the battery assumes a second state where no lithium metal is precipitated even when the charge current flows through the battery, before lapse of the first time, when the determination unit determines that the electric storage amount of the battery assumes the first state and the prediction unit predicts that the charge current will flow in the first time.  
Regarding claim 2 of the present application, claim 2 of the patent discloses the vehicular battery control device according to claim 1, wherein the control unit is configured to reduce the electric storage amount of the battery by supplying electric power to the vehicle instrument connected to the battery.  
Regarding claim 3 of the present application, claim 3 of the patent discloses 
the vehicular battery control device according to claim 1, wherein the running state of the vehicle is a state of automatic driving where a running path of the vehicle can be estimated.  
Regarding claim 4 of the present application, claim 4 of the patent discloses 
the vehicular battery control device according to claim 1, wherein the running state of the vehicle is a state before lapse of a predetermined second time from a timing when a shift position where the vehicle can be estimated to be about to be parked becomes a backward position.  
Regarding claim 5 of the present application, claim 5 of the patent discloses 
the vehicular battery control device according to claim 1, wherein the determination unit is configured to determine, whether or not the electric storage amount of the battery assumes the first state, based on a temperature-SOC map indicating the electric storage amount at each temperature within a predetermined temperature range.  
Regarding claim 6 of the present application, claim 3 of the patent discloses the vehicular battery control device according to claim 3, wherein the running path of the vehicle is estimated based on map information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. US (2014/0042973). 
Regarding claim 1, Kawahara et al. disclose a vehicular battery control device [see Fig 1, (150)] and 0054] that controls an electric storage amount of an auxiliary battery [see Fig. 1, 110] and 0054] or an automatic backup battery as which a lithium-ion battery is employed, comprising: 
a determination unit [see Fig. 1, 120 and 0062] configured to determine, based on a temperature of the battery [see Fig. 1, 110], whether or not the electric storage amount of the battery [see Fig. 1, 110] assumes a first state [high, medium or low SOC] where lithium metal [see 0055] is precipitated [progression of deterioration (precipitation) [see 0055 and 0063] by charging
the battery [see Fig. 1, 110] with a predetermined amount [set charge/discharge] [see 0004, 0015-0016, 0018-0019] of electric power; based on a running state [see Fig 22, (large capacity performance, medium capacity performance, low capacity performance) [see 0159-0162] of a vehicle [see 0052],
whether or not a charge current [see via 150 from Fig 3, (151)] {and 0065] corresponding to charge with the predetermined amount [set charge/discharge] of electric power will flow from a vehicle instrument [equalization circuit-shown in Fig 8] and 0100-0101] connected to the battery to the battery in a predetermined first time [see Fig 22, (effective value time duration)]; and
a control unit [see Fig 1, (150)]  and 0065] configured to reduce the electric storage amount [high SOC] of the battery [see Fig. 1, 110] until the electric storage amount of the battery [see, Fig. 1, 110] assumes a second state [effective value] where no lithium metal is precipitated [at the time of equalization] [see 0074] even when the charge current [see from 151] and [see 0086-0087] flows through the battery [see 110], before lapse of the first time [effective value time], when the determination unit [see 120] determines that the electric storage amount of the battery [see 110] assumes the first state [high, medium or low SOC] and the prediction unit [Fig 3, (154)] predicts that the charge current [SOC] will flow in the first time [see Fig 22, (effective value time duration) and [see 0159-0162].
Kawahara et al. Fig 1 & Fig 22 fail to disclose a prediction unit that predict, based on a running state of vehicle, whether or not a charge current corresponding to charge with the predetermined amount of electric power, and the vehicle instrument being connected to the battery.
However, Kawahara et al. Fig 3 discloses a prediction unit [see Fig 3, (154)] and 0086 and 134] configured to predict, based on a running state [travel state] [ see [0068] of vehicle [see 4 and 0066], whether or not a charge current [see via 205] and 0067] corresponding to charge with the predetermined amount [set charge/discharge] [see 0004, 0015-0016, 0018-0019] of electric power, and the vehicle instrument [see equalization circuit-shown in Fig 8] and 0100-0101] being connected to the battery [see 110 and 0102].
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Kawahara et al. Fig 1 & Fig 22 and Kawahara et al. Fig 3 to have SOC equalization and estimation of charge/discharge at the battery cells.
Regarding Claim 2, Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)] and 0054] according to claim 1, wherein the control unit [Fig 1, (150)] and 0065] configured to reduce [high SOC] [see 0155] the electric storage amount of the battery [110] and 0054] by supplying electric power to the vehicle instrument [equalization circuit-shown in Fig 8 and 0100-0101] connected to the battery [110] and 0054].
Regarding Claim 5, Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)] and 0054] according to claim 1, wherein the determination unit [120]  and 0062] is configured to determine, whether or not the electric storage amount of the battery [110] and 0054] assumes the first state [high, medium or low SOC], based on a temperature-SOC map [0138] indicating the electric storage amount at each temperature [at environmental temperature, at high SOC, low SOC] within a predetermined temperature range [0138-0141].

Claims 3 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over
Kawahara et al. (US 2014/0042973) in view of Kinoshita (US 2019/0232789).
 Regarding Claim 3, Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)]  and 0054] according to claim 1, wherein the running state [Fig 22, (large capacity performance, medium capacity performance, low capacity performance)] [ and 0159-0162] of the vehicle [0052].
Kawahara et al. fail to disclose a state of automatic driving where a running path of the vehicle can be estimated.
However, Kinoshita disclose an automatic driving where a running path [constant distance] of the vehicle can be estimated [see 0033].
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Kawahara et al. and Kinoshita to have automatic cruise control where automatic decelerating causes active generation of electricity as demanded.
Regarding Claim 6, Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)] and 0054] according to claim 3, wherein the running path [travel state] [0068] of the vehicle [0066] is estimated based on map information [0138].

Claims 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (US 2014/0042973) as applied to claim 1, and further in view of Aizawa et al. (US 2004/0215385).
Regarding Claim 4, Kawahara et al. disclose the vehicular battery control device [Fig 1, (150)] and 0054] according to claim 1 [see 0052].
Kawahara et al. fail to disclose the running state of the vehicle is a state before lapse of a predetermined second time from a timing when a shift position where the vehicle can be estimated to be about to be parked becomes a backward position.
However, Aizawa et al. disclose a running state [when shift is in D, 2 or L position] of the vehicle [see0148] is a state [running] before lapse of a predetermined second time [time while parking] from a timing when a shift position [when shift is in R position] where the vehicle [see 0148] can be estimated to be about to be parked [just before parking] becomes a backward position [see 0148]. Note: In running state the vehicle is in [D, 2 & L position] and while parking when the vehicle is in [R position] there is elapse of second time from position R to Park position.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Aizawa et al. and Kawahara et al. to provide the driver a correction coefficient that helps control rapid acceleration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        10/8/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836